Filed 04/24/20                                    Case 20-22147                                                   Doc 13




                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA
                                          SACRAMENTO DIVISION

            IN RE:                                                                      CASE NO.: 20-22147
                                                                                             CHAPTER 13
            Zarah Victoria Teresa Garcia,

               Debtor.
            _________________________________/

                                             REQUEST FOR SERVICE
                  PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
           U.S. Bank Trust National Association, as Trustee of CVF III Mortgage Loan Trust II ("Secured
           Creditor"). Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the undersigned
           requests all notices given or required to be given and all papers required to be served in this case
           to creditors, any creditors committees, and any other parties-in-interest, be sent to and served
           upon the undersigned counsel and the following be added to the Court's Master Mailing List:
                                    Robertson, Anschutz, Schneid & Crane LLC
                                      10700 Abbott’s Bridge Road, Suite 170
                                                Duluth, GA 30097


                                                             Robertson, Anschutz & Schneid, P.L.
                                                             Attorney for Secured Creditor
                                                             6409 Congress Ave., Suite 100,
                                                             Boca Raton, FL 33487
                                                             Telephone: 470-321-7112

                                                             By: /s/Sean Ferry
                                                                 Sean Ferry, Esquire
                                                                 Email: sferry@rasflaw.com
Filed 04/24/20                                   Case 20-22147                                            Doc 13




                                           CERTIFICATE OF SERVICE

                      I HEREBY CERTIFY that on April 24, 2020, I electronically filed the foregoing
           with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
           via United States Mail to the following:

           Zarah Victoria Teresa Garcia
           3420 Harvey Ave.
           Stockton, CA 95206

           And via electronic mail to:

           Kathleen H. Crist
           P.O. Box 7007
           Stockton, CA 95267

           Russell D. Greer
           PO Box 3051
           Modesto, CA 95353-3051

           Office of the U.S. Trustee
           Robert T Matsui United States
           501 I Street, Room 7-500
           Sacramento, CA 95814

                                                         Robertson, Anschutz & Schneid, P.L.
                                                         Attorney for Secured Creditor
                                                         6409 Congress Ave., Suite 100,
                                                         Boca Raton, FL 33487
                                                         Telephone: 470-321-7112

                                                         By: /s/Sean Ferry
                                                         Sean Ferry, Esquire
                                                         Email: sferry@rasflaw.com
